Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 March 23, 2021 has been entered.

Status of Claims
-	Applicant’s Amendment filed March 23, 2021 is acknowledged.
-	Claims 1-11, 13-15, 17, 20 are amended
-	Claim 19 is canceled
-	Claims 1-18, 20 are pending in the application.

Examiner respectfully reminds Applicant that amendments to claims must comply with 37 CFR 1.121(c).  Claim 18 appears to be unchanged from the previous claim listing.  Therefore, claim 18 was not properly labeled (Previously Presented) as it should have been in the response dated March 23, 2021.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 6, 13, 15, 17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “determining, by the controller based on the premises security state, an illumination pattern”.  Claim 2 recites “wherein determining the illumination pattern is based on the ambient light level”.  
Therefore, as best understood by Examiner, the features of claim 2 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 2 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 1 recites “determining, by the controller based on the premises security state, an illumination pattern”.  Claim 3 recites “further comprising determining, by the controller, first information, wherein the first information comprises time of day, weather conditions, ambient sound level, or premises security state, or a combination thereof, and wherein determining the illumination pattern is based on the first information. 
Therefore, as best understood by Examiner, the features of claim 3 to the extent that “first information” does not correspond to “premises security state” fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 3 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 1 recites “determining, by the controller based on the premises security state, an illumination pattern”.  Claim 4 recites “wherein determining the illumination pattern is based on the indication of the current environment of the controller”. 
Therefore, as best understood by Examiner, the features of claim 4 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 4 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 1 recites “determining, by the controller based on the premises security state, an illumination pattern”.  Claim 6 recites “determining, by the controller, first information relating to one or more of a location, an orientation, or a relative position of the controller and the controlled device, wherein an indication of the first information is received by the controller from a sensor co-located with the controller, a sensor co-located with the controlled device, a second device configured to be controlled by the controller, a premises security system, a communication gateway, or a network device, or a combination thereof, and wherein determining the illumination pattern is based on the first information
Therefore, as best understood by Examiner, the features of claim 6 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 6 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 10 recites “a processor disposed within the housing and configured to receive a premises security state from a premises security system, and to determine an illumination pattern of a plurality of illumination patters associated with the premises security system based on the premises security state and cause illumination of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern”.  Claim 13 recites “wherein determining the illumination pattern is based on the indication of the environment or the operating condition”.
Therefore, as best understood by Examiner, the features of claim 13 fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 13 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 14 recites “determining, based on the premises security state, an illumination pattern of a plurality of illumination patterns associated with the controlled device”.  Claim 15 recites “further comprising determining, by the controller, first information, wherein the first information comprises ambient light level, time of day, weather conditions, ambient sound level, or premises security state, or a combination thereof, and wherein determining the illumination pattern is based on the first information. 
Therefore, as best understood by Examiner, the features of claim 15 to the extent that “first information” does not correspond to “premises security state” fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 15 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Claim 14 recites “determining, based on the premises security state, an illumination pattern of a plurality of illumination patterns associated with the controlled device”.  Claim 17 recites “further comprising determining, by the controller, first information relating to a current environment of the controller, wherein an indication of the current environment is received by the controller form a sensor co-located with the controller, a sensor co-located with the controlled device, a second device configured to be controlled by the controller, a premises security system, a communication gateway, or a network device, or a combination thereof, and wherein determining the illumination pattern is based on the first information. 
Therefore, as best understood by Examiner, the features of claim 17 to the extent that “first information” does not correspond to “premises security state” fails to include all the limitations of the claim upon which it depends because it recites features that would effectively replace the features recited in the parent claim.  Thus dependent claim 17 fails the "Infringement Test" (see MPEP § 608.01(n), Section III, "Infringement Test" for dependent claims).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In order to further prosecution, Examiner has attempted to construe the recited features as best understood by Applicant’s disclosure.  Examiner respectfully notes that Applicant’s specification appears to describe determining an illumination pattern based on ambient light level as an alternative pattern associated with interface components that is unrelated to a security alert/notification (see original specification paragraphs 0040-0043).  It is not clear how Applicant intends these alternative aspects to be combined as currently claimed where parent claims recites that the illumination pattern is based on premise security system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, U.S. Patent Publication No. 20150296265 in view of Reams, U.S. Patent Publication No.  2010/0231384.
Consider claim 1, Fan teaches a method comprising: receiving, by a controller (see Fan figure 3, element 202 remote controller component), a premises security state from a premises security system (see Fan figure 3, element 302 monitoring system and paragraph 0119 where system 300 can include a monitoring system 302 that can be employed to monitor conditions (e.g., security of, or events occurring in, a room(s) or other area(s)) associated with a physical 

wherein the controller comprises a plurality of user engageable interfaces (see Fan paragraph 0113 where remote control component 202 can comprise an interface(s) (e.g., key pad; keyboard, such as a QWERTY keyboard; display screen, such as an LCD screen or touch screen; etc.) that can be employed to select options associated with display of received messages, content, and/or broadcasts (e.g., TV or audio broadcasts, etc.), and/or select options, enter textual information, etc., to facilitate controlling operations of the STB 114, and composing messages and sending messages to other communication devices, such as UE 102, in the communication network environment. The remote control component 202 also can include a display screen that can be used to display received messages or information associated therewith (e.g., name or phone number of message sender, type of message received, etc.), when desired, and also can present received indicators, such as visual indicators (e.g., flashing light and/or text), audio indicators (e.g., audible beeps), and/or vibration indicators, to facilitate alerting the subscriber of a received message (e.g., urgent message)., 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller (see Fan paragraph 0157 where remote control component 800 can be a two-way remote control unit that can transmit data to or receive data from an associated STB. In an aspect, the remote control component 800 can include a communicator component 802 that can be employed to communicate (e.g., transmit or receive information) via a wireless connection (e.g., employing an antenna(s), receiver, transmitter, etc. (not shown)) or wireline connection with the STB. The information can relate to TV or music channel selections, text messages, video content, audio content, message indicators, meter readings, etc), and; 

determining, by the controller based on the premises security state (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800), an illumination pattern of a plurality of illumination patterns associated with the premises  security system wherein the illumination pattern represents a notification message associated with the premises security state TB 600 can include a message indicator component 628 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing, wherein the STB 600 can facilitate providing the indicator one the STB 600 itself, an associated display component, an associated remote control component, and/or a remote communication device. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the STB 600, display screen of the IPTV, display screen or Light Emitting Diode (LED) on the remote control component) and paragraphs 0157-0162 specifically paragraph 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800,); and 

causing illumination of the illumination pattern (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17).  

Fan is silent regarding wherein at least a portion of the plurality of user engageable interfaces are configured to be independently and selectively illuminated.  

In a related field of endeavor, Reams teaches a remote controller having engageable interfaces where at least a portion of the plurality of user engageable interfaces are configured to be independently and selectively illuminated so as to provide a user with light to identify functionality of various buttons of a remote control, allowing a user to easily select a desired button in the dark for controlling a particular functionality of a controlled device (see Reams paragraphs 0012, 0029-0030, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202).  One of ordinary skill in the art would have been motivated to have modified Fan to incorporate an ambient light sensor in order to implement selective illumination of user engageable interfaces so as to provide a user with light to identify functionality of various buttons of a remote control, allowing a user to easily select a desired button in the dark for controlling a particular functionality of a controlled device.

Consider claim 2, Fan as modified by Reams teaches all the limitations of claim 1 and further teaches further comprising determining, by the controller,  ambient 

Consider claim 3, Fan as modified by Reams teaches all the limitations of claim 1 and further teaches further comprising determining, by the controller, first information, wherein the first information comprises time of day, weather conditions, ambient sound level, or premises security state, or a combination thereof, and wherein determining the illumination pattern is based on the first information (see Fan figure 3, element 302 monitoring system and paragraph 0119 where system 300 can include a monitoring system 302 that can be employed to monitor conditions (e.g., security of, or events occurring in, a room(s) or other area(s)) associated with a physical location (e.g., home, business)) and paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 where monitoring system communicates alert to remote communication device such as remote controller and paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800).  

Consider claim 4, Fan as modified by Reams teaches all the limitations of claim 1 and further teaches wherein an indication of a current environment of the controller is received by the controller from a sensor co-located with the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input), a sensor co-located with the controlled device, a second device configured to be controlled by the controller, a premises security system, a communication gateway, or a network device, or a combination thereof, and wherein determining the illumination pattern is based on the indication of the current environment of the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 

Consider claim 5, Fan as modified by Reams teaches all the limitations of claim 1 and further teaches wherein the plurality of user engageable interfaces comprise one or more of back-lit keys or a touch screen (see Fan paragraph 0113 where remote control component 202 can comprise an interface(s) (e.g., key pad; keyboard, such as a QWERTY keyboard; display screen, such as an LCD screen or touch screen; etc.) that can be employed to select options associated with display of received messages, content, and/or broadcasts (e.g., TV or audio broadcasts, etc.), and/or select options, enter textual information, etc., to facilitate controlling operations of the STB 114, and composing messages and sending messages to other communication devices, such as UE 102, in the communication network environment. And Reams paragraphs 0012, 0029-0030, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202).  

Consider claim 8, Fan as modified by Reams teaches all the limitations of claim 1.  Fan is silent regarding wherein the illumination pattern is based at least in part on one or more of historical data for the controller, predictive data for the controller, or aggregated data with at least one other controller. 



Consider claim 9, Fan as modified by Reams teaches all the limitations of claim 1 and further teaches wherein the illumination pattern comprises a pre-determined illumination pattern (see Fan paragraph 0200 where a determination can be made regarding whether an alert relating to the detected change in conditions is to be presented to a remote communication device associated with the subscriber, based at least in part on predefined alert criteria, which can be a portion of the predefined presentation criteria. The predefined alert criteria can relate to, for example, priority level associated with the detected change in condition, type of change in condition detected, routing of the alert indicator or alert message, remote communication devices available at the time of the alert or potential alert, type of alert (e.g., alert indicator only, alert indicator and alert message, etc.), etc. For example, the predefined alert criteria can specify that a detected change in condition having a priority level that at least meets a predefined minimum threshold priority level for alerting the subscriber on the 

Consider claim 10, Fan as modified by Reams teaches a controller comprising: a housing (Fan does not expressly disclose a remote control housing.  Reams illustrates a remote control comprising a housing in figures 3-4 and 6.  One of ordinary skill in the art would have been motivated to have incorporated a housing so as to enclose circuitry of a remote control as is customary in the art of remote control devices); 

a communication element disposed adjacent the housing and configured to transmit a wireless signal for controlling operations of a controlled device (see Fan figure 8, element 802 paragraph 0157 where remote control component 800 can be a two-way remote control unit that can transmit data to or receive data from an associated STB. In an aspect, the remote control component 800 can include a communicator component 802 that can be employed to communicate (e.g., transmit or receive information) via a wireless connection (e.g., employing an antenna(s), receiver, transmitter, etc. (not shown)) or wireline connection with the STB. The information can relate to TV or music channel selections, text messages, video content, audio content, message indicators, meter readings, etc and Reams figure 3, element 204A wireless transceiver and paragraphs 0021-0022, 0027-0028 where wireless transmitter 204 is operable to communicate with 

wherein the housing is disposed remotely from the controlled device (see Reams figure 1 where remote control 106 is disposed remotely from entertainment device 102 and presentation device 104 and paragraphs 0021-0022, 0027-0028), and 

wherein the housing is moveable relative to the controlled device (see Reams paragraphs 0014, 0026, 0034, 0050 where sensing circuitry 208 may be operable to detect when the remote control 106A is being moved, possibly indicating that the user 108 is using the remote control. And sensing circuitry may comprise a motion sensor operable to detect when the remote control is moving, which may be indicative of a user picking up the remote control); 

a plurality of user engageable interfaces disposed adjacent the housing (see Fan paragraph 0113 where remote control component 202 can comprise an interface(s) (e.g., key pad; keyboard, such as a QWERTY keyboard; display screen, such as an LCD screen or touch screen; etc.) that can be employed to select options associated with display of received messages, content, and/or broadcasts (e.g., TV or audio broadcasts, etc.), and/or select options, enter 

wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated (see Reams paragraphs 0029, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202;), 

wherein the user engageable interfaces are configured to be activated by a user to cause the wireless signal to be transmitted for controlling operations of the controlled device (see Fan paragraph 0113 where remote control component 202 can comprise an interface(s) (e.g., key pad; keyboard, such as a QWERTY keyboard; display screen, such as an LCD screen or touch screen; etc.) that can be employed to select options associated with display of received messages, content, and/or broadcasts (e.g., TV or audio broadcasts, etc.), and/or select options, enter textual information, etc., to facilitate controlling operations of the STB 114, and composing messages and sending messages to other 

a processor (see Fan figure 8, element 814) disposed within the housing and configured to receive a premises security state from a premises security system (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800), and to determine an illumination pattern of a plurality of illumination patterns associated with the premises security system based upon the premises security state and cause illumination of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example paragraph 0144 where STB 600 can include a message indicator component 628 that can facilitate providing a desired indicator to a associated remote control component, and/or a remote communication device. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the STB 600, display screen of the IPTV, display screen or Light Emitting Diode (LED) on the remote control component) and paragraphs 0157-0162 specifically paragraph 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800,), 

wherein the illumination pattern represents a notification message associated with the premises security state (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17).  



Consider claim 12, Fan as modified by Reams teaches all the limitations of claim 10 and further teaches wherein the illumination of the portion of the plurality of user engageable interfaces comprises illumination in a pre-determined illumination pattern (see Fan paragraph 0200 where a determination can be made regarding whether an alert relating to the detected change in conditions is to be presented to a remote communication device associated with the subscriber, based at least in part on predefined alert criteria, which can be a portion of the predefined presentation criteria. The predefined alert criteria can type of change in condition detected, routing of the alert indicator or alert message, remote communication devices available at the time of the alert or potential alert, type of alert (e.g., alert indicator only, alert indicator and alert message, etc.), etc. For example, the predefined alert criteria can specify that a detected change in condition having a priority level that at least meets a predefined minimum threshold priority level for alerting the subscriber on the subscriber's remote communication device can result in an alert indicator and/or alert message being sent to the remote communication device of the subscriber in response to that detected change in condition).  

Consider claim 13, Fan as modified by Reams teaches all the limitations of claim 10 and further teaches wherein an indication of an environment of the controller or an operating condition of the controller is received by the processor from a sensor disposed adjacent the housing of the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input), a device configured to be controlled by the controller, a premises security system, a communication gateway, or a network device, or a combination thereof, and wherein determining the illumination pattern is based on the indication of the environment or the operating condition (see Reams paragraphs .  

Claim 6-7, 14-18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al, U.S. Patent Publication No. 20150296265 and Reams, U.S. Patent Publication No.  2010/0231384 in view of White et al, U.S. Patent Publication No.  2007/0185968 and Park et al, U.S. Patent Publication No.  2009/0051481.
Consider claim 6, Fan as modified by Reams teaches all the limitations of claim 1.  Fan/Reams is silent regarding further comprising determining, by the controller, first information relating to one or more of a location, an orientation, or a relative position of the controller and the controlled device, wherein an indication of the first information is received by the controller from a sensor co-located with the controller, a sensor co-located with the controlled device, a second device configured to be controlled by the controller, a premises security system, a communication gateway, or a network device, or a combination thereof, and wherein determining the illumination pattern is based on the first information.  



One of ordinary skill in the art would have been motivated to modify Fan to incorporate a universal remote control so as to facilitate controlling multiple devices using a single remote controller.

In the same field of endeavor, remote control of plural external devices, Park teaches selectively displaying appropriate control menu (button) based on sensing a gripping direction of a user so as to control a variety of devices (see Park, figures 4A-5 and paragraphs 0038, 0058-0079).  One of ordinary skill in the art would have been motivated to have modified Fan/Reams with the teachings of Park to have sensed a gripping direction so as to facilitate control of multiple devices of a home network as suggested by Park.

Further, in the same field of endeavor, backlighting keys of a remote control, White teaches that based on a device mode a remote control can be controlled to selectively illuminate individual buttons corresponding to available commands of the device (see White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are illuminated and in a second device mode of figures 3A-3B buttons 330, 360, 340, 370 and 380 are illuminated).  One 

Consider claim 7, Fan as modified by Reams, White and Park teaches all the limitations of claim 1 and further teaches further comprising: determining, by the controller, first information relating to a current environment of the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input).; and 

determining, by the controller, second information relating to one or more of a location, an orientation, or a relative position of the controller and the controlled device (see Park figure 2, element 110 sensor, 111 gravity sensor, 112 

wherein the illumination pattern is based at least in part on a pattern of conditional values relating to at least the first information and the second information (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input; Park, figures 4A-5 and paragraphs 0038, 0058-0079 and White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are illuminated and in a second device mode of figures 3A-3B buttons 330, 360, 340, 370 and 380 are illuminated).  
 
Consider claim 14, Fan teaches a method comprising: determining, by a controller (see Fan figure 3, element 202 remote controller component) a premises security state from a premises security system (see Fan figure 3, element 302 monitoring system and paragraph 0119 where system 300 can include a monitoring system 302 that can be employed to monitor conditions (e.g., security of, or events occurring in, a room(s) or other area(s)) associated with a physical location (e.g., home, business)) and paragraphs 0118-0119, 

wherein the controller comprises a plurality of user engageable interfaces (see Fan paragraph 0113 where remote control component 202 can comprise an interface(s) (e.g., key pad; keyboard, such as a QWERTY keyboard; display screen, such as an LCD screen or touch screen; etc.) that can be employed to select options associated with display of received messages, content, and/or broadcasts (e.g., TV or audio broadcasts, etc.), and/or select options, enter textual information, etc., to facilitate controlling operations of the STB 114, and composing messages and sending messages to other communication devices, such as UE 102, in the communication network environment. The remote control component 202 also can include a display screen that can be used to display received messages or information associated therewith (e.g., name or phone number of message sender, type of message received, etc.), when desired, and also can present received indicators, such as visual indicators (e.g., flashing light and/or text), audio indicators (e.g., audible beeps), and/or vibration indicators, to facilitate alerting the subscriber of a received message (e.g., urgent message)), 

wherein the controller is configured to transmit a wireless signal for controlling operations of a controlled device disposed remotely from the controller (see Fan paragraph 0157 where remote control component 800 can be a two-way remote control unit that can transmit data to or receive data from an associated STB. In a wireless connection (e.g., employing an antenna(s), receiver, transmitter, etc. (not shown)) or wireline connection with the STB. The information can relate to TV or music channel selections, text messages, video content, audio content, message indicators, meter readings, etc), and; 

determining, based on premises security state (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800), an illumination pattern of a plurality of illumination patterns associated with the premises security state (see Fan paragraphs 0118-0119, 0144, 0157-0162, 0195-0202 and figure 17 specifically for example paragraph 0144 where STB 600 can include a message indicator component 628 that can facilitate providing a desired indicator to a associated remote control component, and/or a remote communication device. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the STB 600, display screen of the IPTV, display screen or Light Emitting Diode (LED) on the remote control component) and paragraphs 0157-0162 specifically paragraph 0159 where remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800,). 

Fan is silent regarding wherein at least a subset of the plurality of user engageable interfaces is configured to be independently and selectively illuminated device and causing selective emphasis of a portion of the plurality of user engageable interfaces corresponding to the determined illumination pattern.  



In the same field of endeavor, remote control of plural external devices, Park teaches selectively displaying appropriate control menu (button) based on sensing a gripping direction of a user so as to control a variety of devices (see Park, figures 4A-5 and paragraphs 0038, 0058-0079).  One of ordinary skill in the 

Further, in the same field of endeavor, backlighting keys of a remote control, White teaches that based on a device mode a remote control can be controlled to selectively illuminate individual buttons corresponding to available commands of the device (see White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are illuminated and in a second device mode of figures 3A-3B buttons 330, 360, 340, 370 and 380 are illuminated).  One of ordinary skill in the art would have been motivated to have further modified Fan/Reams to have selectively illuminated control buttons corresponding to a selected device mode of Park so as to reduce user confusion of which control commands of the selected device are available.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103.

Consider claim 15, Fan as modified by Reams, Park and White teaches all the limitations of claim 14 and further teaches further comprising determining, by the controller, first information, wherein the first information comprises ambient light remote control component 800 also can include an interface component 806 that can comprise one or more interfaces (e.g., keypad, QWERTY keyboard, touch screen display, audio speakers or drivers, vibration emitter, etc.) that can be used to communicate information to the subscriber or other users or receive information from the subscriber or other users. In still another aspect, the remote control component 800 can include a message indicator component 808 that can facilitate providing a desired indicator to a subscriber that there is a message received or available for viewing. The indicator can be a visual indicator (e.g., displayed icon or flashing icon on the display screen of the display component 804, LED on the remote control component 800).  

Consider claim 16, Fan as modified by Reams, Park and White teaches all the limitations of claim 14 and further teaches wherein the illumination pattern is 

Consider claim 17, Fan as modified by Reams, Park and White teaches all the limitations of claim 14 and further teaches further comprising determining, by the controller, first information relating to a current environment of the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input), 

wherein an indication of the current environment is received by the controller from a sensor co-located with the controller (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input), a sensor co-located with the controlled device, a second device configured to be controlled by 

wherein determining the illumination pattern is based on the first information (see Reams paragraphs 0052-0058 specifically for example paragraphs 0053 and 0058 where light sensor 712 is operable to detect an amount of ambient light surrounding the remote control 106D. and the flowchart in FIG. 8 could contain an ambient light decision point between operations 802 and 804 to process the ambient light input).  

Consider claim 18, Fan as modified by Reams, Park and White teaches all the limitations of claim 14 and further teaches wherein the causing selective emphasis of the portion of the plurality of user engageable interfaces comprises one or more of causing illumination of the portion of the plurality of user engageable interfaces in a pre-determined illumination pattern (see Reams paragraphs 0029, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202; Park, figures 4A-5 and paragraphs 0038, 0058-0079; White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are illuminated and in a second device mode of figures 3A-3B buttons 330, 360, 340, 370 and 380 are illuminated) or causing re-sizing of the portion of the plurality of 

Consider claim 20, Fan as modified by Reams, Park and White teaches all the limitations of claim 14 and further teaches further comprising determining, by the controller, one or more interfaces of the plurality of user engageable interfaces that are necessary based upon at least the first information and the second information (see Reams paragraphs 0029, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202; Park, figures 4A-5 and paragraphs 0038, 0058-0079; White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are illuminated and in a second device mode of figures 3A-3B buttons 330, 360, 340, 370 and 380 are illuminated), 

wherein the portion of the plurality of user engageable interfaces that is caused to be emphasized comprises    the one or more interfaces of the plurality of user engageable interfaces determined to be necessary (see Reams paragraphs 0029, 0052-0058 specifically for example paragraph 0029 where light source may be utilized to backlight all of the buttons or a selected portion thereof and 0054 where light source 206 is used to backlight the user input circuitry 202; Park, figures 4A-5 and paragraphs 0038, 0058-0079; White paragraphs 0043-0045 where in a first device mode of figures 2A-2B buttons 235, 245 and 265 are .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s request that objections to the specification be withdrawn, Examiner notes that no objection has been made to the specification.  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Clercq et al, U.S. Patent No. 7154428 (remote control with selective key illumination).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625